

117 HR 5024 IH: To amend the Internal Revenue Code of 1986 to allow for payments to certain individuals who dye fuel, and for other purposes.
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5024IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Ms. Moore of Wisconsin (for herself, Mr. Gallagher, Mr. Kind, Mr. Fitzgerald, and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for payments to certain individuals who dye fuel, and for other purposes.1.Payment to certain individuals who dye fuel(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:6433.Dyed fuel(a)In generalIf a person establishes to the satisfaction of the Secretary that such person meets the requirements of subsection (b) with respect to diesel fuel or kerosene, then the Secretary shall pay to such person an amount (without interest) equal to the tax described in subsection (b)(2)(A) with respect to such diesel fuel or kerosene.(b)Requirements(1)In generalA person meets the requirements of this subsection with respect to diesel fuel or kerosene if such person removes from a terminal eligible indelibly dyed diesel fuel or kerosene.(2)Eligible indelibly dyed diesel fuel or kerosene definedThe term eligible indelibly dyed diesel fuel or kerosene means diesel fuel or kerosene—(A)with respect to which a tax under section 4081 was previously paid (and not credited or refunded), and (B)which is exempt from taxation under section 4082(a).(c)Cross referenceFor civil penalty for excessive claims under this section, see section 6675..(b)Conforming amendments(1)Section 6206 of the Internal Revenue Code of 1986 is amended—(A)by striking or 6427 each place it appears and inserting 6427, or 6433, and(B)by striking 6420 and 6421 and inserting 6420, 6421, and 6433.(2)Section 6430 of such Code is amended—(A)by striking or at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting or, and by adding at the end the following new paragraph: (4)which are removed as eligible indelibly dyed diesel fuel or kerosene under section 6433..(3)Section 6675 of such Code is amended—(A)in subsection (a), by striking or 6427 (relating to fuels not used for taxable purposes) and inserting 6427 (relating to fuels not used for taxable purposes), or 6433 (relating to eligible indelibly dyed fuel), and(B)in subsection (b)(1), by striking 6421, or 6427, and inserting 6421, 6427, or 6433.(4)The table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item: Sec. 6433. Dyed fuel. .(c)Effective dateThe amendments made by this section shall apply to eligible indelibly dyed diesel fuel or kerosene removed on or after the date that is 180 days after the date of the enactment of this section.